Exhibit 3.1 Form Of CERTIFICATE OF DETERMINATION OF RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF SERIES D PREFERRED STOCK OF DIGITAL POWER CORPORATION Amos Kohn and Daniel B. Eng certify that: 1.They are the duly elected and President and Chief Executive Officer and Secretary, respectively, of Digital Power Corporation, a California corporation (the “Corporation”). 2.The Corporation has authorized the issuance of Three Hundred Seventy Eight Thousand, Seven Hundred Seventy-Six thousand (378,776) shares of preferred stock. 378,776 shares have been designated Series D Preferred Stock, none of which have been previously issued. 3.Pursuant to authority given to it by the Corporation’s Articles of Incorporation, the Board of Directors of the Corporation (the “Board”) has duly adopted the following: RESOLVED, that the Board of Directors of the Corporation designates the Series D Preferred Stock and the number of shares constituting each series, and fixes the rights, preferences, privileges and restrictions relating to each series in addition to any set forth in the Articles of Incorporation as follows: A.
